Case 1:15-cr-00048-TFM-B Document 289 Filed 08/06/20 Page 1 of 1           PageID #: 1053



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA                   *
                                            *
 v.                                         *        CRIM NO. 15-00048-TFM
                                            *
 MEOSHI S. NELSON                           *

                            NOTICE OF APPEARANCE

       Comes now the United States of America, by and through Richard W. Moore,

 the United States Attorney for the Southern District of Alabama, and files this Notice

 of Appearance respectfully notifying the Court and the defendant that Assistant United

 States Attorney Oliver McDonald will appear as additional counsel on behalf of the

 United States of America in this case, replacing Assistant United States Attorney, Erica

 Hilliard as she is no longer associated with the United States Attorney’s Office for the

 Southern District of Alabama.

       Respectfully submitted August 6, 2020.

                                                RICHARD W. MOORE
                                                UNITED STATES ATTORNEY
                                                By:

                                                /s/Oliver McDonald
                                                Oliver McDonald
                                                Assistant United States Attorney
                                                63 South Royal Street, Suite 600
                                                Mobile, Alabama 36602
                                                (251) 441–5845
